Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         16-SEP-2019
                                                         01:52 PM


                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   JOSE GARFIN FALLE and JOSETTE VEGAFRIA FALLE, Petitioners,
                                 vs.

  THE HONORABLE JEANNETTE H. CASTAGNETTI, Judge of the Circuit
 Court of the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

 THE BANK OF NEW YORK MELLON FKA BANK OF NEW YORK AS TRUSTEE FOR
THE CERTIFICATEHOLDERS (CWABS2004-04)GI ARM; DIRECTOR, DEPARTMENT
           OF TAXATION, STATE OF HAWAI#I, Respondents.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 14-1-1480-06)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners Jose Garfin Falle and

Josette Vegafria Falle’s “Real Emergency Petition for a Writ of

Mandamus Enjoining Honorable Judge Jeannette H. Castagnetti from

Enforcing a Void Judgment Including Writ of Ejectment,” filed on

September 4, 2019, the documents attached thereto and submitted

in support thereof, and the record, it appears that petitioners

fail to demonstrate that they have a clear and indisputable right

to the relief requested from this court and that they lack

alternative means to seek relief.      Petitioners, therefore, are
not entitled to the requested extraordinary writ.   See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; such a writ is

not intended to supersede the legal discretionary authority of

the lower court, nor is it intended to serve as a legal remedy in

lieu of normal appellate procedures).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, September 16, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2